Exhibit 10.22

NEWMARK GROUP, INC.

INCENTIVE BONUS COMPENSATION PLAN

(December 13, 2017)

1. Purpose. The purpose of this Incentive Bonus Compensation Plan of Newmark
Group, Inc., a Delaware corporation, is (i) to attract, retain and reward key
employees of the Company and its subsidiaries by providing them with the
opportunity to earn bonus awards that are based upon the achievement of
specified performance goals; and (ii) to structure such bonus opportunities in a
way that will qualify the awards made as “performance-based” for purposes of
Section 162(m) of the Code so that the Company may be entitled to a federal
income tax deduction for the payment of such incentive awards to such employees.

2. Definitions. As used in the Plan, the following terms shall the meanings set
forth below:

(a) “Applicable Period” shall mean, with respect to any Performance Period, a
period commencing on or before the first day of such Performance Period and
ending no later than the earlier of (i) the 90th day of such Performance Period,
or (ii) the date on which 25% of such Performance Period has been completed. Any
action required under the Plan to be taken within the period specified in the
preceding sentence may be taken at a later date if, but only if, the regulations
under Section 162(m) of the Code are hereafter amended, or interpreted by the
Internal Revenue Service, to permit such later date, in which case the term
“Applicable Period” shall be deemed amended accordingly.

(b) “Board” shall mean the Board of Directors of the Company as constituted from
time to time.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(d) “Committee” shall mean the committee of the Board consisting solely of two
or more non-employee directors (each of whom is intended to qualify as an
“outside director” within the meaning of Section 162(m) of the Code) designated
by the Board as the committee responsible for administering and interpreting the
Plan.

(e) “Company” shall mean Newmark Group, Inc., a corporation organized under the
laws of the State of Delaware, and any successor thereto.

(f) “GAAP” shall mean United States generally accepted accounting principles.

(g) “Individual Award Opportunity” shall mean the performance-based award
opportunity for a given Participant for a given Performance Period as specified
by the Committee within the Applicable Period, which may be expressed in dollars
or on a formula basis that is consistent with the provisions of the Plan.



--------------------------------------------------------------------------------

(h) “Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate, or reduce the value of, a bonus award
otherwise payable to a Participant for a given Performance Period, provided that
the exercise of such discretion would not cause the award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code. By way of
example and not by way of limitation, in no event shall any discretionary
authority granted to the Committee by the Plan, including, but not limited to,
Negative Discretion, be used (i) to provide for an award under the Plan in
excess of the value payable based on actual performance versus the applicable
performance goals for the Performance Period in question, or in excess of the
individual award limit maximum value specified in Section 6(b) below, or (ii) to
increase the value otherwise payable to any other Participant.

(i) “Participant” shall mean, for any given Performance Period with respect to
which the Plan is in effect, each key employee of the Company (including any
subsidiary, operating unit or division) who is designated as a Participant in
the Plan for such Performance Period by the Committee pursuant to Section 4
below.

(j) “Performance Period” shall mean any period commencing on or after the date
of the completion of the Company’s initial public offering for which performance
goals are set under Section 5 and during which performance shall be measured to
determine whether such goals have been met for purposes of determining whether a
Participant is entitled to payment of a bonus under the Plan. A Performance
Period may be coincident with one or more fiscal years of the Company, or a
portion thereof.

(k) “Plan” shall mean the Newmark Group, Inc. Incentive Bonus Compensation Plan
as set forth in this document, and as further amended from time to time.

3. Administration.

(a) General. The Plan shall be administered by the Committee. Subject to the
terms of the Plan and applicable law and regulation (including, but not limited
to, Section 162(m) of the Code), and in addition to any other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
the full power and authority, after taking into account, in its sole and
absolute discretion, the recommendations of the Company’s senior management:

(i) to designate (within the Applicable Period) the Participants in the Plan and
the Individual Award Opportunities and/or, if applicable, bonus pool award
opportunities for such Performance Period;

(ii) to designate (within the Applicable Period) and thereafter administer the
performance goals and other award terms and conditions that are to apply under
the Plan for such Performance Period;

(iii) to determine and certify the bonus award value earned for any given
Performance Period, based on actual performance versus the performance goals for
such Performance Period, after making any permitted Negative Discretion
adjustments;

 

-2-



--------------------------------------------------------------------------------

(iv) to decide whether, under what circumstances and subject to what terms bonus
payouts are to be paid on a deferred basis, including, but not limited to,
automatic deferrals at the Committee’s election as well as elective deferrals at
the election of Participants, in each case after having considered the
applicable requirements of Section 409A of the Code;

(v) to adopt, revise, suspend, waive or repeal, when and as appropriate, in its
sole and absolute discretion, such administrative rules, guidelines and
procedures for the Plan as it deems necessary or advisable to implement the
terms and conditions of the Plan;

(vi) to interpret and administer the terms and provisions of the Plan and any
Individual Award Opportunity (including reconciling any inconsistencies,
correcting any defaults and addressing any omissions in the Plan or any related
instrument or agreement); and

(vii) to otherwise supervise the administration of the Plan.

It is intended that all bonus awards payable to Participants under the Plan who
are “covered employees” within the meaning of Treas. Reg. Sec. 1.162-27(c)(2)
(as amended from time to time) shall constitute “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and Treas. Reg.
Sec. 1.162-27(e) (as amended from time to time), and, to the maximum extent
possible, the Plan and the terms of any Individual Award Opportunity shall be so
interpreted and construed.

(b) Binding Nature of Committee Decisions. Unless otherwise expressly provided
in the Plan, all designations, determinations, interpretations and other
decisions made under or with respect to the Plan or any Individual Award
Opportunity shall be within the sole and absolute discretion of the Committee,
and shall be final, conclusive and binding on all persons, including the
Company, any Participant, and any beneficiary or other person having, or
claiming, any rights under the Plan.

(c) Other. No member of the Committee shall be liable for any action or
determination (including, but not limited to, any decision not to act) made in
good faith with respect to the Plan or any Individual Award Opportunity. If a
Committee member intended to qualify as an “outside director” under
Section 162(m) of the Code does not in fact so qualify, the mere fact of such
non-qualification shall not invalidate any Individual Award Opportunity or other
action taken by the Committee under the Plan which otherwise was validly taken
under the Plan.

4. Plan Participation.

(a) Participant Designations by the Committee. For any given Performance Period,
the Committee, in its sole and absolute discretion, shall, within the Applicable
Period, designate those key employees of the Company (including its
subsidiaries, operating units and divisions) who shall be Participants in the
Plan for such Performance Period.

 

-3-



--------------------------------------------------------------------------------

(b) Impact of Plan Participation. An individual who is a designated Participant
for any given Performance Period shall not also participate in the Company’s
general bonus plans for such Performance Period (to the extent such plans
exist), if such participation would cause any Individual Award Opportunity
hereunder to fail to qualify as “performance-based” under Section 162(m).

5. Performance Goals.

(a) Setting of Performance Goals.

(i) For a given Performance Period, the Committee shall, within the Applicable
Period, set one or more objective target performance goals for each Participant
and/or each group of Participants and/or each bonus pool (if any). Such goals
shall be based exclusively on one or more of the following corporate-wide or
subsidiary, division or operating unit financial and strategic measures:

(1) pre-tax or after-tax net income,

(2) pre-tax or after-tax operating income,

(3) gross revenue,

(4) profit margin,

(5) stock price, dividends and/or total stockholder return,

(6) cash flow(s),

(7) market share,

(8) pre-tax or after-tax earnings per share,

(9) pre-tax or after-tax operating earnings per share,

(10) expenses,

(11) return on equity, or

(12) strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, or geographic business expansion
goals, cost targets, and goals relating to acquisitions or divestitures, or any
combination thereof (in each case before or after such objective income and
expense allocations or adjustments as the Committee may specify within the
Applicable Period).

(ii) Each such goal may be expressed on an absolute and/or relative basis, may
be based on or otherwise employ comparisons based on current internal targets,
the past performance of the Company (including, but not limited

 

-4-



--------------------------------------------------------------------------------

to, the performance of one or more subsidiaries, divisions and/or operating
units) and/or the past or current performance of other companies, and in the
case of earnings-based measures, may use or employ comparisons relating to
capital (including, but limited to, the cost of capital), stockholders’ equity
and/or shares outstanding, or to assets or net assets. In all cases, the
performance goals shall be such that they satisfy any applicable requirements
under Treas. Reg. Sec. 1.162-27(e)(2) (as amended from time to time) that the
achievement of such goals be “substantially uncertain” at the time that they are
established, and that the Individual Award Opportunity be defined in such a way
that a third party with knowledge of the relevant facts could determine whether
and to what extent the performance goal has been met, and, subject to the
Committee’s right to apply Negative Discretion, the value of the bonus award
payable as a result of such performance.

(b) Impact of Extraordinary Items or Changes in Accounting. To the extent
applicable, the measures used in setting performance goals set under the Plan
for any given Performance Period shall be determined in accordance with GAAP in
a manner consistent with the methods used in the Company’s audited financial
statements, without regard to (i) extraordinary items as determined by the
Company’s independent registered public accounting firm in accordance with GAAP,
(ii) changes in accounting, unless, in each case, the Committee decides
otherwise within the Applicable Period or (iii) non-recurring acquisition
expenses and restructuring charges. Notwithstanding the foregoing, in
calculating operating earnings or operating income (including on a per share
basis), the Committee may, within the Applicable Period for a given Performance
Period, provide that such calculation shall be made on the same basis as
reflected in a release of the Company’s earnings for a previously completed
period as specified by the Committee.

6. Individual Award Opportunities and Bonus Awards.

(a) Setting of Individual Award Opportunities. At the time that annual
performance goals are set for Participants for a given Performance Period
(within the Applicable Period), the Committee shall also establish each
Individual Award Opportunity for such Performance Period, which shall be based
on the achievement of stated target performance goals, and may be stated in
dollars or on a formula basis (including, but not limited to, a designated share
of a bonus pool or a multiple of annual base salary), provided:

(i) that the designated shares of any bonus pool shall not exceed 100% of such
pool; and

(ii) that the Committee, in all cases, shall have the sole and absolute
discretion, based on such factors as it deems appropriate, to apply Negative
Discretion to reduce (but not increase) the value of the actual bonus awards
that would otherwise actually be payable to any Participant on the basis of the
achievement of the applicable performance goals.

 

-5-



--------------------------------------------------------------------------------

(b) Maximum Individual Bonus Award. Notwithstanding any other provision of this
Plan, the maximum value of the bonus award payable under the Plan to any one
individual in respect of any one calendar year shall be $25 million.

(c) Bonus Award Payments. Subject to the following, bonus awards determined
under the Plan in respect of any given Performance Period shall be paid to
Participants, in whole or in part, either in cash or in any form of award
granted pursuant to the Company’s Long Term Incentive Plan (the “Equity Plan”)
or the Newmark Holdings, L.P. (the “Partnership”) Participation Plan, including,
but not limited to, bonus stock, other stock-based awards, and bonus units of
the Partnership, in each case valued by reference to the Fair Market Value of a
share of Stock (as such terms are defined in the Equity Plan) on the date of
grant, provided:

(i) that no such payment shall be made unless and until the Committee has
certified (in the manner prescribed under applicable regulations) the extent to
which the applicable performance goals for such Performance Period have been
satisfied, and has made its decisions regarding the extent of any Negative
Discretion adjustment of bonus awards (to the extent permitted under the Plan);

(ii) that the Committee may specify that a portion of the actual bonus award for
any given Performance Period shall be paid on a deferred basis, based on such
award payment rules as the Committee may establish and announce for such
Performance Period, after having considered the applicable requirements of
Section 409A of the Code;

(iii) that the Committee may require (if established and announced within the
Applicable Period), as a condition of bonus eligibility (and subject to such
exceptions as the Committee may specify within the Applicable Period) that
Participants for such Performance Period must still be employed as of end of
such Performance Period and/or as of such later date as determined by the
Committee; and

(iv) that the Committee may adopt such forfeiture, pro-ration or other rules as
it deems appropriate, in its sole and absolute discretion, regarding the impact
on bonus award rights in the event of a Participant’s termination of employment.

7. General Provisions.

(a) Plan Amendment or Termination. The Board may at any time amend or terminate
the Plan, provided that (i) without the Participant’s written consent, no such
amendment or termination shall adversely affect the bonus award rights (if any)
of any already designated Participant for a given Performance Period once the
Participant designations and performance goals for such Performance Period have
been announced, (ii) the Board shall be authorized to make any amendments
necessary to comply with applicable regulatory requirements (including, but not
limited to, Section 162(m) of the Code), and (iii) the Board shall submit any
Plan amendment to the Company’s stockholders for their approval if and to the

 

-6-



--------------------------------------------------------------------------------

extent such approval is required under Section 162(m) of the Code, or other
applicable laws or regulation. Nothing herein shall be considered as preventing
the Committee from making adjustments to the performance goals or to an
Individual Award Opportunity to reflect unusual or non-recurring events, to the
extent that such adjustment will not adversely affect the bonus award from
qualifying as performance-based compensation under Section 162(m) of the Code.

(b) Applicable Law. All issues arising under the Plan shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

(c) Tax Withholding. The Company and its subsidiaries shall have right to make
such provisions and take such action as it may deem necessary or appropriate for
the withholding of any and all federal, state and local taxes that the Company
or any of its subsidiaries may be required to withhold.

(d) No Employment Right Conferred. Participation in the Plan shall not confer on
any Participant the right to remain employed by the Company or any of its
subsidiaries, and the Company and its subsidiaries specifically reserve the
right to terminate any Participant’s employment at any time with or without
cause or notice.

(e) Impact of Plan Awards on Other Plans. Neither the adoption of the Plan nor
the submission of the Plan to the Company’s stockholders for their approval
shall be construed as limiting the power of the Board or the Committee to adopt
such other incentive arrangements as it may otherwise deem appropriate.

8. Plan Term; Stockholder Approval.

No bonuses shall be paid under this Plan unless and until the Company’s
stockholders shall have approved this Plan. This Plan shall be effective as of
the date it is adopted by the Board; provided however that it has been approved
or is thereafter approved by the stockholders of the Company. This Plan shall
remain effective until terminated by the Board; provided, however, that the
continued effectiveness of this Plan shall be subject to the approval of the
Company’s stockholders at such times and in such manner as may be required
pursuant to Section 162(m) of the Code.

 

-7-